J-S92014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE MATTER OF: THE ADOPTION OF               IN THE SUPERIOR COURT OF
G.T.,                                                 PENNSYLVANIA

                            Appellee



APPEAL OF: A.T., NATURAL FATHER

                                                     No. 941 WDA 2016


                      Appeal from the Decree May 27, 2016
                  In the Court of Common Pleas of Erie County
                  Orphans’ Court at No(s): 97 In Adoption 2015


BEFORE: SHOGAN, MOULTON, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY SHOGAN, J.:                   FILED DECEMBER 16, 2016

       Appellant, A.T. (“Father”) appeals from the decree entered on May 27,

2016, in the Erie County Court of Common Pleas that terminated his

parental rights to his minor child G.T. (“Child”), born in March 2008.   Upon

review, it is necessary to remand this matter to the orphans’ court for the

preparation of a Pa.R.A.P. 1925(a) opinion.

       After the entry of the decree terminating Father’s parental rights on

May 27, 2016, Father filed a timely appeal.1       Contained within Father’s


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Father’s notice of appeal was due by June 26, 2016, which fell on a
Sunday. Father’s notice, filed the next day on June 27, 2016, therefore was
(Footnote Continued Next Page)
J-S92014-16


notice of appeal was a statement of counsel’s intention to withdraw pursuant

to Anders v. California, 386 U.S. 738 (1967).2 See In the Interest of

J.T., 983 A.2d 771, 772 (Pa. Super. 2009) (applying Anders procedure and

Pa.R.A.P. 1925(c)(4) to appeals involving the termination of parental rights).

On September 2, 2016, counsel filed an Anders brief, and on September 6,

2016, counsel filed a petition to withdraw and an amended petition on

September 26, 2016.

       By letter dated July 13, 2016, the orphans’ court informed this Court

that it would not draft an opinion because counsel sought to withdraw.

Letter, 7/13/16.       We caution that the filing of a statement of intent to

withdraw as counsel pursuant to Anders and Pa.R.A.P.1925(c)(4) does not

relieve the orphans’ court of its duty to provide the rationale for its decision

under Pa.R.A.P. 1925(a)(2).

       Due to the permanency of an order involuntarily terminating parental

rights, and because the orphans’ court’s rationale for termination under 23

Pa.C.S. § 2511(a) and (b) is cursory in the notes of testimony, 3 we are

constrained to remand for a thorough opinion. Accordingly, we remand this
                       _______________________
(Footnote Continued)

timely filed. 1 Pa.C.S. § 1908 (when thirtieth day of appeal period falls on a
Saturday or Sunday, those days are excluded from computation).
2
    Anders sets forth the requirements for counsel to withdraw from
representation on direct appeal. See also Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
3
    N.T., 5/27/16, at 84–85.



                                            -2-
J-S92014-16


case and direct the orphans’ court to file a Pa.R.A.P. 1925(a) opinion

containing detailed findings of fact and conclusions of law forthwith.     The

opinion shall be filed no later than thirty days from the date of this Judgment

Order.

       Case remanded. Panel jurisdiction retained.4




____________________________________________


4
   Noting that Father has not filed a pro se response to the amended
application to withdraw as counsel, we will address counsel’s petition to
withdraw after remand.      Accordingly, Kari A. Froess, Esquire, remains
Father’s counsel of record.



                                           -3-